Appeal from a judgment (denominated order and judgment) of the Supreme Court, Monroe County (Evelyn Frazee, J.), entered April 7, 2015 in a proceeding pursuant to CPLR article 78. The judgment denied the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that petitioners’ contentions that respondent Town Board of the Town of Greece (Town Board) violated the Open Meetings Law by granting the application of respondent Fuller Road Management Corporation (FRMC) without considering, inter alia, the testimony from the public hearing, and that the Town Board acted in an arbitrary and capricious manner in granting FRMC’s application by adopting the resolutions drafted by the attorney for respondent Town of Greece without first reviewing them are improperly raised for the first time on appeal (see generally Accadia Site Contr., Inc. v Erie County Water Auth., 115 AD3d 1351, 1351 [2014]). In any event, those contentions are without merit.
Present — Whalen, P.J., Smith, NeMoyer, Curran and Scudder, JJ.